Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real-world conditions under which examiners examines. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, 14-16, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as 	being 	anticipated by Nakamichi et al. US2011/0085302.

	Per claim 1 Nakamichi et al. teaches a system for thermally managing a display assembly (100, see fig.4-5) comprising: an electronic display (2; [0023]); a housing (1) for said electronic display (fig.4-5); an airflow pathway (5 & 50) extending within the housing (fig.4-5); a fan unit (70 & 71; [0028], [0037]-[0038] & [0045]) for moving air through the airflow pathway when activated ([0028]); a storage area (54, see fig.4) forming part of said airflow pathway (fig.4-5); a partition (6) partially defining the storage area ([0025]); an equipment storage device (22; [0029], [0031]) within the storage area  (see fig.5) configured to accept electronic equipment (see fig.5, “Examiner notes: a circuit board is well known to be configured to have a capacitor that stores a charge, an inductor that stores energy in a magnetic field, a memory that stores data, a CPU, and other types of components or equipment’s stored on the circuit board. A circuit board is also well known to be configured to accept or connect to different types of electronic equipment’s via components on the circuit board”); and a loopback channel (see fig.5, “portion of 54”) forming a pathway about the equipment storage device and configured to accept a flow of the air in the airflow pathway (see fig.5).
	Per claim 2 Nakamichi et al. teaches the system of claim 1 wherein: said fan unit (71) is configured to generate a differential pressure (see fig.4-5, “Examiner notes that the chamber 54 would have a pressure different from the chamber 53 and would require the fan 71 to open the flaps 81 to adjust the pressure between both chambers to cool the components in the chamber 54”) between at least a portion of the flow of the air in the loopback channel relative to at least a portion of the air in a remainder of the airflow pathway to cause the flow of the air to travel through the loopback channel when said fan unit is operated ([0046]).
	Per claim 3 Nakamichi et al. teaches the system of claim 2 further comprising: a sensor (23) in electronic communication with said fan unit (70 & 71), wherein said sensor is positioned and configured to detect at least one of temperature ([0046]-[0053]) and pressure of the air; and a controller (24) in electronic communication with said sensor and said fan unit and configured to adjust a speed of the fan unit based, at least in part, upon readings received from said sensor to maintain said pressure differential ([0046]-[0053], “the speed of the fan is adjusted based on the operation of the fan, when the fan is off there is no speed, and when the fan is active the speed is adjusted from off to on or on to off”).
	Per claim 4 Nakamichi et al. teaches the system of claim 1 further comprising: an additional partition (81 & 82) extending between said fan unit (71) and said equipment storage device (22) to separate a first portion of the flow of the air entering the loopback channel from a second portion of the flow of the air exiting the loopback channel (see fig.5).
	Per claim 10 Nakamichi et al. teaches the system of claim 1 further comprising: a loopback fan unit (72) positioned within or adjacent to the storage area and configured to facilitate the flow of the air through the loopback channel when activated (see fig.5; [0046]-[0053]).
	Per claim 11 Nakamichi et al. teaches the system of claim 1 wherein: said electronic display comprises a layer of liquid crystals ([0003]).
Per claim 14 Nakamichi et al. teaches a method for thermally managing a display assembly (100, see fig.4-5) comprising the steps of: providing an airflow pathway (5 & 50) that extends within a housing for an electronic display (see fig.4-5), said airflow pathway comprising a fan unit (70 & 71; [0028], [0037]-[0038] & [0045]); providing one or more walls (see fig.5, “back wall, side wall and partition wall”) to at least partially define a storage area (54, see fig.4) within said airflow pathway (see fig.4-5) comprising an equipment storage device (22; [0029], [0031], see fig.5, “Examiner notes: a circuit board is well known to be configured to have a capacitor that stores a charge, an inductor that stores energy in a magnetic field, a memory that stores data, a CPU, and other types of components or equipment’s. A circuit board is also well known to be configured to accept or connect to different types of electronic equipment’s via components on the circuit board”), wherein said storage area is located adjacent to said fan unit (see fig.4-2), and wherein said one or more walls at least partially define a loopback channel encircling said equipment storage device (see fig.4-5); and operating the fan unit (71) to move air through the airflow pathway and create a pressure differential between a portion of the air adjacent a first side of said fan unit facing away from said storage area and a portion of the air within an entrance portion of said loopback channel to create a flow of the air through said loopback channel while said fan unit is operated (see fig.4-5, “Examiner notes that the chamber 54 would have a pressure different from the chamber 53 and would require the fan 71 to open the flaps 81 to adjust the pressure between both chambers to cool the components in the chamber 54”).
	Per claim 15 Nakamichi et al. teaches the method of claim 14 wherein: said fan unit (70 & 71) and said storage area (54) are located rearward of said electronic display (2, see fig.4-5).
	Per claim 16 Nakamichi et al. teaches the method of claim 15 wherein: said airflow pathway forms a closed loop, at least a portion of which encircles the electronic display (see fig.4-5).
	Per claim 19 Nakamichi et al. teaches the method of claim 14 wherein: said loopback channel is further defined by one or more additional walls (81 & 82) extending between said fan unit (71) and said equipment storage device (22) to separate the entrance portion (61) of the loopback channel from an exit portion (62) of the loopback channel (see fig.4-5).

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over 	Nakamichi et al. US2011/0085302 in view of Idems et al. US2011/0058326.

	Per claim 7 Nakamichi et al. teaches the system of claim 1
	Nakamichi et al. does not explicitly teach further comprising: one or more intakes provided at said housing; one or more exhausts provided at said housing; and an open loop airflow pathway for ambient air extending within said housing between said intakes and said exhausts.
	Idems et al. however discloses one or more intakes (101) provided at a housing (60); one or more exhausts (92) provided at said housing (see fig.7); and an open loop airflow pathway for ambient air extending within said housing between said intakes and said exhausts (see fig.7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have one or more intakes provided at a housing, one or more exhausts, and an open loop airflow pathway for ambient air as taught by Idems et al. in the system of Nakamichi et al., because it enables heat generated by the components within the housing to be effectively dissipated out of the housing, thus enabling better operation of the system of Nakamichi et al. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Nakamichi et al. US2011/0085302 in view Dunn et al. US2014/0313452.

	Per claim 12 Nakamichi et al. teaches the system of claim 11 
	Nakamichi et al. however discloses wherein: said electronic display is directly backlit.
	Dunn et al. however discloses wherein: said electronic display is directly backlit ([0024]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electronic display be directly backlit as taught by Dunn et al. in the system of Nakamichi et al., because it enables better visibility of the display in different environments. 
	
Allowable Subject Matter

4.	Claims 5-6, 8, 9, 13, 17, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5, includes allowable subject matter because of the system of claim 1 wherein: said equipment storage device comprises a server rack.
	Claim 6 depends on claim 5 therefore allowable for the same reason. 
	Claim 8, includes allowable subject matter because of the system of claim 7 further comprising: a heat exchanger, wherein a first portion of said heat exchanger forms part of said airflow pathway, and a second portion of said heat exchanger forms part of said open loop airflow pathway.
	Claim 9 depends on claim 8 therefore allowable for the same reason. 
	Claim 13, includes allowable subject matter because of the system of claim 1 further comprising: a second electronic display located within said housing and oriented to face an opposing direction from said electronic display, wherein said loopback channel is located between a rear surface of said second electronic display and a rear surface of said electronic display.
	Claim 17, includes allowable subject matter because of the method of claim 16 
further comprising the steps of: providing one or more open loop airflow pathways through said housing for ambient air; and providing a heat exchanger on said first side of said fan unit, wherein a portion of said heat exchanger forms part of said airflow pathway and another portion of said heat exchanger forms part of at least one of said one or more open loop airflow pathways.
	Claim 18 depends on claim 17 therefore allowable for the same reason. 

Claims 20 are allowable
5.	Regarding Independent claim 20, patentability exists, at least in part, with the claimed combination of elements and features of: a system for thermally managing a display assembly comprising: one or more electronic displays; a housing for each of said one or more electronic displays; one or more open loop pathways for ambient air extending through at least a portion of said housing; one or more closed loop pathways for circulating gas at least portions of which encircle said one or more electronic displays and reach a common channel located rearward of the one or more electronic displays; a fan unit positioned within said common channel; an equipment storage device located within a storage area of said common channel; and a loopback cooling channel configured to accept a portion of the circulating gas exiting said fan unit and circulate said portion of the circulating gas through at least part of said storage area when said fan unit is activated.
Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nakamichi et al. US8270163 discloses a display apparatus including an accommodation chamber having a sealed structure, a display panel accommodated in the accommodation chamber, a cooling part which cools the air inside the accommodation chamber.
	OH et al. US2018/0263142 discloses a display device comprising a display module, an outer case in which the display module is mounted and defining an internal space which is closed airtight from the outside, and an inner case coupled to the display module, wherein the inner case which partitions off the internal space into a first closed space having a rear surface of the display module exposed thereto and a second closed space having a front surface of the display module exposed thereto, and the first closed space is surrounded by the second closed space with respect to one cross section.
	Jang et al. US2019/0159363 discloses an outdoor display apparatus having enhanced temperature stability comprising a display panel having a driver board; a rear bracket having at least one opening for air circulation that is coupled to the display panel having the driver board; and a housing for accommodating a rear bracket coupled to the display panel, wherein: the inlet is formed at a lower portion of a rear surface of the housing, the outlet is formed at an upper portion of a rear surface of the housing.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835